Citation Nr: 1104262	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-45 743	)	DATE
	)
	)


THE ISSUE

Whether a September 11, 2008, decision of the Board of Veterans' 
Appeals (Board or BVA), which denied entitlement to an effective 
date prior to June 18, 2001, for the grant of service connection 
for posttraumatic stress disorder (PTSD), to include as due to 
clear and unmistakable error (CUE), should be revised or reversed 
on the grounds of CUE.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin

INTRODUCTION

The Veteran had active duty service from July 1963 to July 1967, 
including service in the Republic of Vietnam.

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in a September 11, 
2008, Board decision that denied entitlement to an effective date 
prior to June 18, 2001, for the grant of service connection for 
PTSD, to include as due to CUE.

VA mailed the Board decision presently under review on September 
11, 2008, and the Veteran filed a Notice of Appeal (NOA) with the 
United States Court of Appeals for Veterans Claims (Court) on 
January 16, 2009.  Because the Court determined that the 
Veteran's NOA was not timely filed, in a July 21, 2010, 
unpublished memorandum decision, the Court dismissed the 
Veteran's appeal.  38 U.S.C.A. § 7266 (West 2002).  


FINDINGS OF FACT

1.  In a September 11, 2008, Board decision denied the Veteran's 
claim of entitlement to an effective date prior to June 18, 2001, 
for the grant of service connection for PTSD, to include as due 
to CUE.

2.  The correct facts, as they were known at the time of the 
September 11, 2008, decision, were before the Board and the 
statutory or regulatory provisions extant at the time were 
correctly applied.


CONCLUSION OF LAW

The September 11, 2008, Board decision, denying entitlement to an 
effective date prior to June 18, 2001, for the grant of service 
connection for PTSD, to include as due to CUE, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc) (holding that the notice requirements of 38 U.S.C. § 
5103(a) do not apply to motions based on CUE); see also Cook, 318 
F.3d 1334, 1344-47 (Fed. Cir. 2002) (holding that "a breach of 
the duty to assist cannot constitute [CUE]"). 

In a September 11, 2008, decision, the Board denied the Veteran's 
claim seeking an effective date prior to June 18, 2001, for the 
award of service connection for PTSD, to include as due to CUE.  
Specifically, the Board found that there was no claim for this 
condition prior to June 18, 2001, and that no formal or informal 
claim was raised by medical evidence alone.  The Board also found 
that the February 5, 2004 RO rating decision, granting service 
connection and assigning the June 18, 2001, effective date, 
properly applied the applicable effective date laws and correctly 
considered the facts of record.  Accordingly, the Board denied 
the Veteran's claim seeking an effective date, prior to June 18, 
2001, for the grant of service connection for PTSD, to include on 
the basis of CUE in a February 2004 RO rating decision.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed 
or revised on the grounds of CUE.  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on 
CUE must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a 
very specific and rare kind of error.  It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 
179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that 
in order to prove the existence of CUE, a claimant must show that 
an error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the prior 
decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; the Secretary's failure to fulfill the duty to 
assist; and disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this 
conclusion, the Board notes that the Veteran is prosecuting this 
claim pro se, and that although CUE motions must be pled 
specifically, a Veteran's pro se motion must be read 
sympathetically, notwithstanding the specific pleading 
requirements set forth in the regulations.  Further, the 
manifestly changed outcome may be inferred from pro se pleadings, 
even though not explicitly stated.  See Canady v. Nicholson, 20 
Vet. App. 393, 401-02 (2006).

At the time of the September 11, 2008, Board decision, the law 
and regulations governing (i) formal and informal claims and (ii) 
the assignment of effective dates for initial service connection 
claims are essentially the same as they are now.  In that 
decision, the Board stated that there was no formal or informal 
service connection claim for PTSD, prior to June 18, 2001, and 
that medical evidence alone was not sufficient to establish a 
formal or informal claim for the claimed condition.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 
(1998).  The Board further stated that the applicable law and 
regulations provided that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based on an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. 3.400.  

The Board also pointed out that, although the Veteran filed a 
timely notice of disagreement (NOD) with the initial disability 
evaluation assigned in the February 2004 rating decision, but he 
did file any NOD with respect to the effective date assigned 
therein.  What is more, no NOD was filed related to the assigned 
effective date within one year, making the February 2004 rating 
decision final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board also found that there was no CUE in the February 2004 
rating decision that assigned an effective date of June 18, 2001.  
The Board noted that there was medical evidence of record, prior 
to the assigned effective date, reflecting the Veteran's 
diagnosis with PTSD but explained why an effective date earlier 
than the presently assigned date was not warranted.  What is 
more, the Board found that the Veteran's argument essentially 
rested on a disagreement with the weight assigned to various 
pieces of evidence, an insufficient basis to grant a CUE claim.  
38 C.F.R. § 20.1403(d)(3).  

In light of the foregoing, the Board finds that the Veteran has 
not established that the correct facts, as they were known at the 
time, were not before the Board on September 11, 2008, and has 
not shown that, but for the Board's incorrect application of 
statutory or regulatory provisions, the outcome of the claim 
would have been manifestly different.  Accordingly, the Board 
concludes that there was no CUE in the September 11, 2008, Board 
decision, denying entitlement to an effective date prior to June 
18, 2001, for the award of service connection for PTSD, to 
include as due to CUE.  


ORDER

The Veteran's motion to revise or reverse the September 11, 2008, 
Board decision, denying his claim of entitlement to an effective 
date prior to June 18, 2001, for the grant of service connection 
for PTSD, to include as due to CUE, is denied.



____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



